               Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 1 of 33


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   ANDRE T. MARQUES
     Nevada Bar #014737
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
     (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   amarques@cooperlevenson.con
     Attorneys for Defendant
 7   SMITH’S FOOD & DRUG CENTERS, INC.

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   DEBBIE NOVOTNY                                     Case No.:

12                    Plaintiff,

13   vs.
                                                        NOTICE OF REMOVAL
14   SMITH’S FOOD AND DRUG CENTERS,
     INC., and DOES I through X
15
                      Defendants
16
17           Defendant, SMITH’S FOOD & DRUG CENTERS, INC. (“SMITH’S”) hereby gives notice

18   of its removal of Case No. A-21-829503-C from the Eighth Judicial District Court, Clark County,

19   Nevada, to this Court. This Notice of Removal is filed pursuant to 28 U.S.C. §§1441(a) and 1446.

20   As grounds for removal, SMITH’S states as follows:

21                                                     I.

22                                 NOTICE OF REMOVAL IS TIMELY

23           1.       On February 16, 2021, Plaintiff DEBBIE NOVOTNY, filed this lawsuit against

24   SMITH’S. Pursuant to 28 U.S.C. §1446(a), a complete copy of the state court file, including the

25   Complaint and process, is attached hereto as Exhibit “A”.

26           2.       SMITH’S was served with process on or about February 22, 2021. SMITH’S hereby

27   reserves any and all rights and defenses to Plaintiff’s Complaint.

28   ///


     CLAC 6479943.1
               Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 2 of 33


 1           3.       The Complaint filed and served on SMITH’S merely alleged “As a direct and

 2   proximate result of the aforesaid gross negligence and carelessness of defendant Smith’s and Doe

 3   defendants, plaintiff Novotny was injured, and thereby experienced great pain and anxiety of body

 4   and mind, sustaining damages in a sum in excess of Fifteen Thousand Dollars ($15,000.00).”

 5   (Compl. ¶19).

 6           4.       Defense counsel learned that the value of this case was sufficient for Federal

 7   jurisdiction on June 23, 2021. On that date, Plaintiff served Defense counsel with her Initial List of

 8   Witnesses and Documents in the pending State Court litigation. A copy of said disclosure is

 9   attached hereto as Exhibit “B”. Therein, Plaintiff alleges that her medical specials total $151,477.83.

10   (Pl.’s Initial List at 2).

11           Upon receiving this information, Defense counsel learned that the “amount in controversy”

12   exceeds the jurisdictional minimum for diversity jurisdiction.

13           5.       This Notice of Removal is timely filed under 28 U.S.C. §1446(b), which provides:

14                    If the case stated by the initial pleading is not removable, a notice of
                      removal may be filed within thirty days after receipt by the defendant,
15                    through service or otherwise, of a copy of an amended pleading,
                      motion, order or other paper from which it may first be ascertained
16                    that the case is one which is or has become removable, except that a
                      case may not be removed on the basis of jurisdiction conferred by
17                    section 1332 of this title more than 1 year after commencement of the
                      action.
18

19           6.       The following pleadings have been entered and/or filed in State Court:

20                    a.          Plaintiff’s Complaint filed February 16, 2021;

21                    b.          Affidavit of Service of Summons and Complaint filed February 22, 2021;

22                    c.          SMITH’S Answer to Plaintiff’s Complaint filed March 15, 2021;

23                    d.          Plaintiff’s Request for Exemption from Arbitration filed March 29, 2021;

24                    e.          SMITH’S Opposition to Exemption from Arbitration filed April 5, 2021;

25                    f.          Plaintiff’s Reply filed April 7, 2021;

26                    g.          Commissioner’s Decision on Request for Exemption filed April 14, 2021;

27                    h.          Suggestion of Death filed July 21, 2021; and

28                    i.          Amended and Corrected Suggestion of Death filed July 21, 2021.


                                                             2
     CLAC 6479943.1
               Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 3 of 33


 1           7.       Other than the pleadings discussed above, no further proceedings have taken place in

 2   District Court, Clark County, Nevada as of the filing of this notice of removal.

 3                                                       II.

 4                                   DIVERSITY JURISDICTION EXISTS

 5           8.       This is a civil action over which this Court has original jurisdiction pursuant to 28

 6   U.S.C. §1332. This action may be removed pursuant to 28 U.S.C. §1441, because the amount in

 7   controversy exceeds $75,000, exclusive of interest and costs; the suit involves a controversy between

 8   citizens of different states; and none of the properly joined defendants is a citizen of Nevada.

 9                    A.     The Amount in Controversy Requirement is Satisfied.

10           9.       Plaintiff’s Complaint merely alleged that “As a direct and proximate result of the

11   aforesaid gross negligence and carelessness of defendant Smith’s and Doe defendants, plaintiff

12   Novotny was injured, and thereby experienced great pain and anxiety of body and mind, sustaining

13   damages in a sum in excess of Fifteen Thousand Dollars ($15,000.00).” (Compl. ¶19).

14           10.      In addition to the above, Plaintiff’s Initial List of Witnesses and Documents served

15   on June 23, 2021 indicated that Plaintiff’s total medical specials claimed in this litigation are

16   $151,477.83. (Pl.’s Initial List at 2).

17                    B.     The Parties Are Diverse.

18           11.      The diversity of citizenship requirement is satisfied. SMITH’S is informed and

19   believes that Plaintiff was at the time of her Complaint a citizen and resident of the State of Nevada.

20   (See Compl. ¶1) .

21           12.      SMITH’S was at the time of the filing of Plaintiff’s Complaint and is now an Ohio

22   Corporation with its principal place of business in the State of Utah.

23                                                       III.

24                           REMOVAL TO THIS JURISDICTION IS PROPER

25           13.      Pursuant to 28 U.S.C. §§1332, 1441, and 1446, removal of the above-captioned state

26   court action to this Court is appropriate.

27           14.      Pursuant to 28 U.S.C. §1441(a), removal is made to this Court as the district and

28   division embracing the place where the state action is pending 28 U.S.C. §108.


                                                         3
     CLAC 6479943.1
               Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 4 of 33


 1           15.      SMITH’S reserves the right to amend or supplement this Notice of Removal.

 2           16.      SMITH’S reserves all defenses, including, without limitation, the defense of lack of

 3   personal jurisdiction.

 4           17.      SMITH’S requests a trial by jury of all issues.

 5           18.      Defense counsel is providing Plaintiff, by and through her counsel, written notice of

 6   the filing of this Notice of Removal as required by 28 U.S.C. §1446(d). Further, Defense counsel is

 7   filing a copy of this Notice of Removal with the Clerk of the Eighth Judicial District Court, Clark

 8   County, Nevada, where the action is currently pending.

 9           Dated this 23rd day of July, 2021.

10                                                COOPER LEVENSON, P.A.
11

12                                                By   /s/ Jerry S. Busby
                                                       Jerry S. Busby
13                                                     Nevada Bar No. 001107
                                                       Andre T. Marques
14                                                     Nevada Bar No. 014737
                                                       3016 West Charleston Boulevard - #195
15                                                     Las Vegas, Nevada 89102
                                                       Attorneys for Defendant
16                                                     SMITH’S FOOD & DRUG CENTERS, INC.

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
     CLAC 6479943.1
Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 5 of 33




       EXHIBIT A
             Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 6 of 33
                                                                                  Electronically Filed
                                                                                  2/16/2021 3:52 PM
                                                                                  Steven D. Grierson
                                                                                  CLERK OF THE COURT

 1 COMP
   MICHAEL F. BOHN, ESQ.
 2 Nevada Bar No.: 1641
   mbohn@bohnlawfirm.com
 3 ADAM R. TRIPPIEDI, ESQ.
   Nevada Bar No.: 12294                                                    CASE NO: A-21-829503-C
 4 atrippiedi@bohnlawfirm.com                                                        Department 18
   LAW OFFICES OF
 5 MICHAEL F. BOHN, ESQ., LTD.
   2260 Corporate Circle, Suite 480
 6 Henderson, Nevada 89074
   (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for plaintiff
 8                                             DISTRICT COURT
 9                                       CLARK COUNTY, NEVADA
10
      DEBBIE NOVOTNY                                           CASE NO.:
11                                                             DEPT NO.:

12                   Plaintiff,

13    vs.

14    SMITH’S FOOD AND DRUG CENTERS,
      INC., and DOES I through X
15
                      Defendants
16
                                                   COMPLAINT
17
            Plaintiff, Debbie Novotny, by and through her attorney, Michael F. Bohn, Esq. alleges as follows.
18
            1. Plaintiff Debbie Novotny is a resident of Clark County, Nevada.
19
            2. Smith’s Food and Drug Centers, Inc. (“Smith’s”) is an Ohio corporation which is authorized
20
     to conduct business in Clark County, Nevada.
21
            3. Upon information and belief, at all times relevant to this action Defendants I through X were
22
     employees of defendant Smith’s, were Nevada residents, were acting within the course and scope of their
23
     employment, and were negligent by failing to implement and/or enforce safety rules and protocols, failing
24
     to adequately train, maintain, and/or supervise employees and/or contractors, failing to warn of the hazard
25
     described herein, in creating the hazard described herein, or in failing to rectify the hazard described
26
     herein after having actual or constructive notice of the same.
27
28                                                         1




                                       Case Number: A-21-829503-C
            Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 7 of 33



 1          4.   That the true names or capacities of defendants I through X inclusive, are unknown to
 2 Plaintiff, who, therefore sues said defendants by such fictitious names, and each of them, are
 3 predecessors-in-interest, successors-in-interest, and/or agencies otherwise in a joint venture with, and/or
 4 serving as an alter ego of any and/or all defendants named herein; and/or are entities responsible for the
 5 supervision of the individual, names defendants at the time of the events and circumstances alleged
 6 herein; and/or are entities otherwise contributing in any way to the acts complained of and the damages
 7 alleged to have been suffered by the Plaintiff herein. Plaintiff is informed and, on that basis believes and
 8 thereon allege, that each of the Defendants designated as a DOE in some manner negligently, vicariously,
 9 and/or statutorily responsible for the events and happenings referred to and caused damages to Plaintiff
10 as herein alleged. Plaintiff will seek leave of court to amend this complaint to insert the true names of
11 such defendant s when the same have been ascertained.
12          5. On February 21, 2019, plaintiff Debbie Novotny attempted to enter the Smith’s location at
13 1000 North Green Valley Parkway, Henderson, Nevada.
14          6. There had been light rain at some point during the evening before Debbie Novotny attempted
15 to enter the store.
16          7. The sidewalk entrance to the Smith’s was old, had sustained settlement cracks, was uneven
17 and was slick from the rain. The roof to the Smith’s extended out from the doors to the entrance which
18 allowed rain to accumulate outside of the entrance on the uneven surface of the entrance to the store.
19          8. As a result of the cracks in the walkway, and/or the uneven surface, and/or the slick surface
20 from the rain from the portion of the entrance which was not protected by the rain, outside the entrance
21 to the store, Debbie Novotny slipped and sustained injuries to her left leg and which resulted in a
22 fractured fibula and tibia, as well as several other injuries.
23          9. The defendants owed a duty of care to plaintiff Novotny and the general public, customers and
24 invitees, to keep its premises free from dangerous conditions, to warn customers of dangerous conditions
25 and to rectify dangerous conditions.
26          10. Defendants caused, knew of, should have known of, and/or had a non-delegable duty to
27 prevent and protect against the dangerous condition on the premises.
28                                                       2
            Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 8 of 33



 1          11.     Further, Defendants failed to adequately train their managers, employees, contractors, and
 2 staff to keep its premises free from dangerous conditions, to warn customers of dangerous conditions, to
 3 rectify dangerous conditions, and/or maintain and inspect the premises in order to prevent dangerous
 4 conditions.
 5          12.     Further, defendants are vicariously liable for the negligent actions or omissions of any
 6 agent or employee that caused the Plaintiff Novotny’s injuries.
 7          13.     Further, defendants failed to have in place adequate inspection and maintenance
 8 procedures, or if it had adequate policies, failed to follow those policies, and it was reasonably foreseeable
 9 that hazards could come develop as a result of the inadequate policies or failure to follow said policies.
10          14.     The dangerous condition described herein caused plaintiff Novotny to suffer personal
11 bodily injury.
12          15 .    Smith’s and doe defendants breached a duty of care owed to the plaintiff by allowing the
13 outside sidewalk to become cracked, uneven to only be partially protected from rainfall, and by failing
14 to place protective covering on the dangerous surface during and after rainfall.
15          16.     Smith’s and Doe defendants had reason to know facts which could lead a reasonable
16 person to realize that the outside sidewalk was cracked, uneven, only partially protected from rainfall,
17 and susceptible to puddling water and that such a condition created an unreasonable risk of bodily harm
18 to others and involved a high probability that substantial harm would result.
19          17.     Smith’s and Doe defendants actions constitute an extreme departure from the ordinary duty
20 of care owed to everyone in our community and constitutes gross negligence.
21          18.     Smith’s and Doe defendants actions constitute a conscious disregard for the rights of the
22 plaintiff Novotny, arising to the level of malice or oppression.
23          19.     As a direct and proximate result of the aforesaid gross negligence and carelessness of
24 defendant Smith’s and Doe defendants, plaintiff Novotny was injured, and thereby experienced great pain
25 and anxiety of body and mind, sustaining damages in a sum in excess of Fifteen Thousand Dollars
26 ($15,000.00).
27          WHEREFORE Plaintiff Prays as Follows:
28                                                       3
           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 9 of 33



 1         1.      For compensatory damages in an amount in excess of Fifteen Thousand Dollars
 2 ($15,000.00).
 3         2.      For an award of court costs and attorney's fees; and other incidental costs to the preparation
 4 and prosecution of the instant lawsuit.
 5         3.      Other and further relief as the Court deems proper in the premises.
 6         DATED this 16th day of February 2021.
 7                                                 LAW OFFICES OF
                                                   MICHAEL F. BOHN, ESQ., LTD.
 8
 9
                                                   By: / s / Michael F. Bohn, Esq. /
10                                                     Michael F. Bohn, Esq.
                                                       2260 Corporate Circle, Suite 480
11                                                     Henderson, Nevada 89074
                                                       Attorney for plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                       4
                        Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 10 of 33
                                                                                                    Electronically Filed
                                                                                                    2/22/2021 10:15 AM
                                 DISTRICT COURT , CLARK COUNTY                                      Steven D. Grierson
                                                                                                    CLERK OF THE COURT
                                     CLARK COUNTY, NEVADA


DEBBIE NOVOTNY

                                                                                          A-21-829503-C


SMITH'S FOOD AND DRUG CENTERS INC.,                                                       18
AND DOES I THROUGH X




  MICHELLE HARRIS being duly sworn says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to or interested in the proceedings in which this affidavit is made. That
affiant received 1 copy(ies) of the SUMMONS, COMPLAINT, on the 17th day of February, 2021 and served the
same on the 22nd day of February, 2021, at 09:50 by:


serving the servee SMITH'S FOOD AND DRUG CENTERS INC., C/O REGISTERED AGENT, CORPORATION
SERVICE COMPANY by personally delivering and leaving a copy at (address) 112 NORTH CURRY STREET,
CARSON CITY NEVADA 89703with KRIS OSBORNE, AUTHORIZED TO ACCEPT pursuant to NRS 14,020 as a
person of suitable age and discretion at the above address, which address is the address of the resident agent as
shown on the current certificate of designation filed with the Secretary of State.




                        22                Feb              2021
                                                                                         MICHELLE HARRIS
                                                                                            2019-09792

               EP167559 NOVOTNY



                                                    Case Number: A-21-829503-C
              Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 11 of 33
                                                                                    Electronically Filed
                                                                                    3/15/2021 10:42 AM
                                                                                    Steven D. Grierson
     ANSC                                                                           CLERK OF THE COURT
 1
     JERRY S. BUSBY
 2   Nevada Bar #001107
     COOPER LEVENSON, P.A.
 3   3016 West Charleston Boulevard - #195
     Las Vegas, Nevada 89102
 4   (702) 366-1125
     FAX: (702) 366-1857
 5   jbusby@cooperlevenson.com
     Attorneys for Defendant
 6   SMITH’S FOOD & DRUG CENTERS, INC.

 7                                             DISTRICT COURT

 8                                       CLARK COUNTY, NEVADA

 9   DEBBIE NOVOTNY                                        CASE NO.: A-21-829503-C
                                                           DEPT. NO.: XVIII
10                    Plaintiff,

11   vs.

12   SMITH’S FOOD AND DRUG CENTERS,                        DEFENDANT SMITH’S FOOD & DRUG
     INC., and DOES I through X                            CENTERS, INC.’S ANSWER TO
13                                                         PLAINTIFF’S COMPLAINT
                      Defendants
14

15           COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., improperly designated

16   as SMITH’S FOOD AND DRUG CENTERS, INC., by and through its attorney of record, JERRY S.

17   BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., and hereby answers Plaintiff’s Complaint

18   on file herein as follows:

19                                                        I.

20           This answering Defendant states that it does not have sufficient knowledge or information upon

21   which to base a belief as to the truth of the allegations contained in Paragraphs 1, 3, 4, 5, 6, 7 and 8 of

22   Plaintiff’s Complaint and upon said ground, denies each and every allegation contained therein.

23                                                       II.

24           In response to Paragraph 2 of Plaintiff’s Complaint, this answering Defendant admits that it

25   is an Ohio corporation which is authorized to conduct business in Clark County, Nevada. This

26   answering Defendant denies any remaining allegations contained in said Paragraph.

27   ///

28   ///


     CLAC 6234046.1


                                        Case Number: A-21-829503-C
              Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 12 of 33


 1                                                       III.

 2           Paragraph 9 of Plaintiff’s Complaint states a legal conclusion which is the sole province of the

 3   Court to determine. This answering Defendant therefore denies said Paragraph.

 4                                                        IV.

 5           This answering Defendant denies each and every allegation contained in Paragraphs 10, 11, 12,

 6   13, 14, 15, 16, 17, 18 and 19 of Plaintiff’s Complaint.

 7                                     FIRST AFFIRMATIVE DEFENSE

 8           Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries

 9   as a result. Therefore, Plaintiff’s claims against this answering Defendant should be denied, or any

10   recovery reduced in proportion to said negligence of Plaintiff.

11                                   SECOND AFFIRMATIVE DEFENSE

12           At the time and place alleged in Plaintiff’s Complaint, and for a period of time prior thereto,

13   Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and

14   injuries and damages complained of by Plaintiff in the Complaint, if any, were directly and proximately

15   caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and

16   therefore Plaintiff’s claims against this answering Defendant should be denied, or any recovery reduced

17   in proportion to said negligence of Plaintiff.

18           WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her

19   Complaint on file herein; for costs and disbursements incurred in this action; and for such other and

20   further relief as to the Court may deem proper.

21           Dated this 15th day of March, 2021.

22                                                COOPER LEVENSON, P.A.
23

24                                                By    /s/ Jerry S. Busby
                                                        Jerry S. Busby
25                                                      Nevada Bar No. 001107
                                                        3016 West Charleston Boulevard - #195
26                                                      Las Vegas, Nevada 89102
                                                        Attorneys for Defendant
27                                                      SMITH’S FOOD & DRUG CENTERS, INC.

28

                                                          2
     CLAC 6234046.1
              Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 13 of 33


 1

 2                                     CERTIFICATE OF SERVICE

 3           Pursuant to NRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A. and

 4   that on this 15th day of March, 2021, I did cause a true copy of the foregoing DEFENDANT

 5   SMITH’S FOOD & DRUG CENTERS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

 6   to be served upon each of the parties listed below via electronic service through the Eighth Judicial

 7   District Court’s Odyssey E-File and Serve System:

 8           Michael F. Bohn, Esq.
             LAW OFFICES OF
 9             MICHAEL F. BOHN, ESQ., LTD.
             2260 Corporate Circle – Suite 480
10           Henderson, NV 89074
             Attorneys for Plaintiff
11

12                                            By /s/ Theresa H. Rutkowski
                                                 An Employee of
13                                               COOPER LEVENSON, P.A.
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                      3
     CLAC 6234046.1
            Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 14 of 33
                                                                               Electronically Filed
                                                                               3/29/2021 3:56 PM
                                                                               Steven D. Grierson
                                                                               CLERK OF THE COURT

 1 ABREA
   MICHAEL F. BOHN, ESQ.
 2 Nevada Bar No.: 1641
   mbohn@bohnlawfirm.com
 3 ADAM R. TRIPPIEDI, ESQ.
   Nevada Bar No.: 12294
 4 atrippiedi@bohnlawfirm.com
   LAW OFFICES OF
 5 MICHAEL F. BOHN, ESQ., LTD.
   2260 Corporate Circle, Suite 480
 6 Henderson, Nevada 89074
   (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for plaintiff
 8                                            DISTRICT COURT
 9                                      CLARK COUNTY, NEVADA
10
      DEBBIE NOVOTNY                                          CASE NO.: A-21-829503-C
11                                                            DEPT NO.: 18

12                  Plaintiff,

13    vs.

14    SMITH’S FOOD AND DRUG CENTERS,
      INC., and DOES I through X
15
                     Defendants
16
                          REQUEST FOR EXEMPTION FROM ARBITRATION
17
            Plaintiff, Debbie Novotny, by and through her attorney, Michael F. Bohn, Esq., hereby requests
18
     the above entitled matter be exempted from arbitration pursuant to Nevada Arbitration Rules 3 and 5, as
19
     this case involves an amount in issue in excess of $50,000.00.
20
            A summary of the specific facts which supports my contention for exemption is as follows:
21
            Plaintiff Debbie Novotny fell and suffered personal injuries. Her medical bills are in excess of
22
     $50,000.00. She is seeking recovery of the cost of her medical treatment, and she is also seeking
23
     monetary recovery for pain and suffering. Thus, the amount in controversy exceeds $50,000.00.
24
            I hereby certify pursuant to NRCP 11 this case to be within the exemption cited above and am
25
     aware of the sanctions which may be imposed against any attorney or party who without good cause or
26
     justification attempts to remove a case from the arbitration program.
27
28                                                        1




                                      Case Number: A-21-829503-C
           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 15 of 33



 1         I further certify pursuant to NRS Chapter 239B and NRS 603A.040 that this document and any
 2 attachments thereto do not contain personal information including, without limitation, home
 3 address/phone number, social security number, driver’s license number or identification card number,
 4 account number, PIN numbers, credit card number or debit card number, in combination with any
 5 required security code, access code or password that would permit access to the person’s financial
 6 account.
 7         DATED this 29th day of March 2021.
 8                                              LAW OFFICES OF
                                                MICHAEL F. BOHN, ESQ., LTD.
 9
10
                                                By: / s / Michael F. Bohn, Esq. /
11                                                  Michael F. Bohn, Esq.
                                                    2260 Corporate Circle, Suite 480
12                                                  Henderson, Nevada 89074
                                                    Attorney for plaintiff
13
14
15
16
17
18                                    CERTIFICATE OF SERVICE
19         Pursuant to NRCP 5, NEFCR 9 and EDCR 8.05, I hereby certify that I am an employee of
20 Law Offices of Michael F. Bohn., Esq.., and on the 29th day of March, 2021, an electronic copy of the
21 REQUEST FOR EXEMPTION FROM ARBITRATION was served via the Court’s electronic service
22 system, addressed as follows:
23 Jerry S. Busby
   COOPER LEVENSON, P.A.
24 3016 West Charleston Boulevard - #195
   Las Vegas, NV 89102
25
26                                              /s/ /Maggie Lopez/
                                                An Employee of the LAW OFFICES OF
27                                              MICHAEL F. BOHN, ESQ., LTD.
28                                                   2
              Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 16 of 33
                                                                                 Electronically Filed
                                                                                 4/5/2021 2:45 PM
                                                                                 Steven D. Grierson
     ABOPRE                                                                      CLERK OF THE COURT
 1
     JERRY S. BUSBY
 2   Nevada Bar #001107
     ANDRE T. MARQUES
 3   Nevada Bar #014737
     COOPER LEVENSON, P.A.
 4   3016 West Charleston Boulevard - #195
     Las Vegas, Nevada 89102
 5   (702) 366-1125
     FAX: (702) 366-1857
 6   jbusby@cooperlevenson.com
     amarques@cooperlevenson.con
 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                            DISTRICT COURT

10                                      CLARK COUNTY, NEVADA

11   DEBBIE NOVOTNY                                       CASE NO.: A-21-829503-C
                                                          DEPT. NO.: XVIII
12                    Plaintiff,

13   vs.
                                                          DEFENDANT’S OPPOSITION TO
14   SMITH’S FOOD AND DRUG CENTERS,                       PLAINTIFF’S REQUEST FOR
     INC., and DOES I through X                           EXEMPTION FROM ARBITRATION
15
                      Defendants
16

17           COMES NOW Defendant SMITH’S FOOD & DRUG CENTERS, INC., (“SMITH’S”), by

18   and through its counsel of record JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON,

19   P.A. and hereby submits the following as its Opposition to Plaintiff’s Request for Exemption from

20   Arbitration (“Request”).

21                                                       I.

22                                             BACKGROUND

23           This action stems from an incident that allegedly occurred on February 21, 2019, at the

24   SMITH’S grocery store located at 1000 North Green Valley Parkway, Henderson, Nevada. Based

25   upon the lack of evidence and information available at this time, SMITH’S contends that the likely

26   value of this case is below $50,000.

27           Plaintiff’s Request should be denied on substantive and procedural grounds. Namely,

28   Plaintiff fails to include a summary of facts, including a computation of damages, sufficient to


     CLAC 6281943.1


                                       Case Number: A-21-829503-C
                Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 17 of 33


 1   satisfy the requirement necessary for removal. The Court should deny the Request because the value

 2   of this case does not exceed the arbitration cap.

 3             Plaintiff’s Request vaguely mentions that Plaintiff “fell and suffered personal injuries.”1

 4   Significantly, Plaintiff’s Request fails to include any description of her alleged injuries, any

 5   treatment she received as a result of her alleged injuries, any recommendation for future treatment or

 6   surgeries. Instead, Plaintiff only claims her “medical bills are in excess of $50,000.”2 Thus,

 7   Plaintiff’s indication that “the amount in controversy exceeds $50,000.00”3 is insufficient to support

 8   a finding that this case has a value in excess of the $50,000 arbitration cap.

 9             In short, the evidence, or lack thereof, at this time indicates that Plaintiff cannot satisfy her

10   burden that her case has a value that exceeds $50,000 and her request for exemption must be denied.

11                                                         II.

12                                              LEGAL ARGUMENT

13             NAR Rule 3(A) provides that all civil cases brought in jurisdictions that come under the

14   purview of the program are subject to it if the case has “a probable jury award value not in excess of

15   $50,000 per plaintiff, exclusive of interest and cost…” Plaintiff has the burden of establishing that

16   her case has a probable jury award value in excess of the arbitration cap of $50,000.

17             Further, pursuant to Nevada Arbitration Rule 5(A), a Request for Exemption must include a

18   summary of facts on which to base a decision. (emphasis added). Requests should contain the nature

19   of the case, amount of damages sought; in personal injury cases, a specific description of the injuries

20   sustained, type of treatment rendered, future treatment recommended, prognosis, and the total

21   amount of medical specials incurred to date should also be included. Id. (emphasis added).

22             In this case, Plaintiff failed to provide any summary of facts giving rise to this litigation,

23   failed to include the amount of damages sought, a specific description of the injuries sustained, or

24   any description of the treatment rendered. In addition, Plaintiff’s Request also fails to mention any

25

26   1
         See Pl.’s Req. at 1:22.
27   2
         Id. at 1:22-23.
     3
28       Id. at 1:24.

                                                           2
     CLAC 6281943.1
              Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 18 of 33


 1   recommendation for a future surgery, nor does Plaintiff provide any supporting documentation

 2   relating to the need for future treatment. Critically, Plaintiff’s Request significantly omits any

 3   computation of medical specials incurred to date.

 4           Accordingly, Plaintiff’s Request must be denied as Plaintiff cannot present evidence

 5   indicating that this case has a value in excess of the arbitration cap of $50,000.00.

 6                                                      III.

 7                                                CONCLUSION

 8           Plaintiff has failed to demonstrate that the value of her case is greater than the mandatory

 9   arbitration cap of $50,000. Thus, SMITH’S respectfully requests that Plaintiff’s Request for Exemption

10   from Arbitration be denied.

11           Dated this 5th day of April, 2021.

12                                              COOPER LEVENSON, P.A.
13

14                                              By     /s/ Jerry S. Busby
                                                      Jerry S. Busby
15                                                    Nevada Bar No. 001107
                                                      Andre T. Marques
16                                                    Nevada Bar No. 014737
                                                      3016 West Charleston Boulevard - #195
17                                                    Las Vegas, Nevada 89102
                                                      Attorneys for Defendant
18                                                    SMITH’S FOOD & DRUG CENTERS, INC.

19

20
21

22

23

24

25

26

27
28

                                                        3
     CLAC 6281943.1
              Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 19 of 33


 1                                     CERTIFICATE OF SERVICE

 2           Pursuant to NRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A. and

 3   that on this 5th day of April, 2021, I did cause a true copy of the foregoing DEFENDANT’S

 4   OPPOSITION TO PLAINTIFF’S REQUEST FOR EXEMPTION FROM ARBITRATION to

 5   be served upon each of the parties listed below via electronic service through the Eighth Judicial

 6   District Court’s Odyssey E-File and Serve System:

 7           Michael F. Bohn, Esq.
             LAW OFFICES OF
 8           MICHAEL F. BOHN, ESQ., LTD.
             2260 Corporate Circle – Suite 480
 9           Henderson, NV 89074
             Attorneys for Plaintiff
10
                                              By /s/ Theresa H. Rutkowski
11                                               An Employee of
                                                 COOPER LEVENSON, P.A.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                      4
     CLAC 6281943.1
            Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 20 of 33
                                                                                  Electronically Filed
                                                                                  4/7/2021 2:11 PM
                                                                                  Steven D. Grierson
                                                                                  CLERK OF THE COURT

 1 RPLY
   MICHAEL F. BOHN, ESQ.
 2 Nevada Bar No.: 1641
   mbohn@bohnlawfirm.com
 3 ADAM R. TRIPPIEDI, ESQ.
   Nevada Bar No.: 12294
 4 atrippiedi@bohnlawfirm.com
   LAW OFFICES OF
 5 MICHAEL F. BOHN, ESQ., LTD.
   2260 Corporate Circle, Suite 480
 6 Henderson, Nevada 89074
   (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for plaintiff
 8                                             DISTRICT COURT
 9                                          CLARK COUNTY, NEVADA
10
      DEBBIE NOVOTNY                                           CASE NO.: A-21-829503-C
11                                                             DEPT NO.: 18

12                   Plaintiff,

13    vs.

14    SMITH’S FOOD AND DRUG CENTERS,
      INC., and DOES I through X
15
                     Defendants
16
         REPLY TO OPPOSITION TO REQUEST FOR EXEMPTION FROM ARBITRATION
17
            Plaintiff, Debbie Novotny, by and through her attorney, Michael F. Bohn, Esq., replies to the
18
     opposition to the petition for request for exemption as follows.
19
            This case was filed seeking compensation for personal injuries sustained as a result of a slip and
20
     fall accident at Smith Food and Drug located at 1000 North Green Valley Parkway, Henderson, Nevada
21
     which occurred on February 21, 2019.
22
            Counsel for the plaintiff was retained just a few days prior to the statute of limitations expiring.
23
     As a result, the plaintiffs medical records and billing were not obtained prior to the time the complaint
24
     was filed.
25
            Initial records have been received from the hospital, but no billings have been obtained from any
26
     of the plaintiffs medical providers.
27
28                                                         1




                                       Case Number: A-21-829503-C
           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 21 of 33



 1         Attached as Exhibit 1 is one page of the records from St. Rose Dominican Hospital in Henderson
 2 dated February 24, 2019, which indicates “Comminuted fractures in the proximal tibia and fibula as
 3 described. Hemarthrosis.” The same document indicates surgery was scheduled for March 5.
 4         Although the medical billings have not been received, this is a substantial injury requiring surgery
 5 and an extensive period of rehabilitation. It is reasonably anticipated that the medical bills alone will
 6 far exceed the sum of $50,000.00.
 7         For this reason, the request for exemption from arbitration should be granted.
 8         DATED this 7th day of April 2021.
 9                                                LAW OFFICES OF
                                                  MICHAEL F. BOHN, ESQ., LTD.
10
11
                                                  By: / s / Michael F. Bohn, Esq. /
12                                                    Michael F. Bohn, Esq.
                                                      2260 Corporate Circle, Suite 480
13                                                    Henderson, Nevada 89074
                                                      Attorney for plaintiff
14
15
16
17
18                                     CERTIFICATE OF SERVICE
19         Pursuant to NRCP 5, NEFCR 9 and EDCR 8.05, I hereby certify that I am an employee of Law
20 Offices of Michael F. Bohn., Esq.., and on the 7th day of April, 2021, an electronic copy of the
21 RESPONSE TO OPPOSITION TO REQUEST FOR EXEMPTION FROM ARBITRATION was served
22 via the Court’s electronic service system, addressed as follows:
23 Jerry S. Busby
   COOPER LEVENSON, P.A.
24 3016 West Charleston Boulevard - #195
   Las Vegas, NV 89102
25
26                                                /s/ /Maggie Lopez/
                                                  An Employee of the LAW OFFICES OF
27                                                MICHAEL F. BOHN, ESQ., LTD.
28                                                      2
                             Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 22 of 33
                                                                                             Electronically Filed
                                                                                             4/14/2021 4:47 PM
                                                                                             Steven D. Grierson
                                                                                             CLERK OF THE COURT

                  1

                  2

                  3    CDRG
                                                           DISTRICT COURT
                  4
                                                      CLARK COUNTY, NEVADA
                  5

                  6
                       Debbie Novotny, Plaintiff(s)
                  7
                       vs.                                                 CASE NO: A-21-829503-C
                  8                                                        DEPT. NO: XVIII
                       Smith's Food and Drug Centers, Inc.,
                  9

                  10   Defendant(s)

                  11

                  12             COMMISSIONER’S DECISION ON REQUEST FOR EXEMPTION
                  13

                  14   REQUEST FOR EXEMPTION FILED ON: March 29, 2021___________________                        _

                  15   EXEMPTION FILED BY: Plaintiffs                            OPPOSITION: Yes

                  16

                  17                                             DECISION
                  18

                  19
                                Having reviewed the Request for Exemption, and all related pleadings, the Request
                  20
                       for Exemption is hereby GRANTED.
                  21

                  22
                                       DATED this 14th of April, 2021.
                  23

                  24

                  25
                                                                       ADR COMMISSIONER
                  26

                  27                                                   1
     ADR          28
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT


                                                    Case Number: A-21-829503-C
                         Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 23 of 33



                  1                                              NOTICE

                  2    Pursuant to Nevada Arbitration Rule 5(D), you are hereby notified you have five (5) days
                       from the date you are served with this document within which to file written objections
                  3    with the Clerk of Court and serve all parties. The Commissioner’s Decision is deemed
                       served three (3) days after the Commissioner’s designee deposits a copy of the Decision in
                  4
                       the U.S. Mail. Pursuant to NEFCR Rule 9(f)(2) an additional 3 days is not added to the
                  5    time if served electronically (via e-service).

                  6       A copy of the foregoing Commissioner’s Decision on Request for Exemption was
                          electronically served, pursuant to N.E.F.C.R. Rule 9, to all registered parties in the
                  7       Eighth Judicial District Court Electronic Filing Program on the date of e-filing.
                  8
                          If indicated below, a copy of the foregoing Commissioner’s Decision on Request for
                  9
                          Exemption was also:

                  10      ☐ Placed in the folder of counsel maintained in the Office of the Clerk of Court on
                              ____________________, 2021.
                  11

                  12      ☐ Mailed by United States Postal Service, Postage prepaid, to the proper parties listed
                              below at their last known address(es) on ____________________, 2021.
                  13

                  14

                  15

                  16                                       /s/    Loretta Walker
                                                                  ADR COMMISSIONER’S DESIGNEE
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27                                               2
     ADR          28
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT
           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 24 of 33
                                                                            Electronically Filed
                                                                            7/21/2021 2:24 PM
                                                                            Steven D. Grierson
                                                                            CLERK OF THE COURT

 1 SUGG
   MICHAEL F. BOHN, ESQ.
 2 Nevada Bar No.: 1641
   mbohn@bohnlawfirm.com
 3 NIKOLL NIKCI, ESQ.
   Nevada Bar No.:10699
 4 nnikci@bohnlawfirm.com
   LAW OFFICES OF
 5 MICHAEL F. BOHN, ESQ., LTD.
   2260 Corporate Circle, Suite 480
 6 Henderson, Nevada 89074
   (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendants
 8                                           DISTRICT COURT
 9                                      CLARK COUNTY, NEVADA
10
     ROBERTO MENDEZ-HERNANDEZ, an
11   individual; ANGELICA RIVERA MARTINEZ,
     an individual,                                         CASE NO.: A-19-807490-C
12                                                          DEPT NO.: XXI
                          Plaintiffs,
13
     vs.
14
     OCTAVIO ESCOTO-PEREZ, an individual;                   SUGGESTION OF DEATH
15   UNITED INVESTMENTS OF NEVADA, INC.
     d/b/a UNITED REALTY GROUP, a domestic
16   corporation; TONY M BOND and DONNA L
     BONAKDAR, as Trustees of the TONY M
17   BOND and DONNA L BONAKDAR
     REVOCABLE TRUST; DOES I-X, inclusive;
18   and ROE CORPORATIONS I-X, inclusive,

19                        Defendants.

20         COME NOW defendants Octavio Escoto-Perez, United Investments of Nevada, Inc. d/b/a United
21 Realty Group, Donna L. Bonakdar, as Trustee of the Tony M. Bond and Donna L. Bonakdar Revocable
22 / / /
23 / / /
24 / / /
25
26
27
28                                                      1




                                    Case Number: A-21-829503-C
             Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 25 of 33



 1 Trust, by and through their counsel of record, LAW OFFICES OF MICHAEL F. BOHN, ESQ, and
 2 suggests upon the record, pursuant to NRCP 25(a)(2), the death of Tony Bond during the pendency of this
 3 action.
 4           DATED this 1st day of March, 2021.
 5                                                       LAW OFFICES OF
                                                         MICHAEL F. BOHN, ESQ., LTD.
 6
 7
                                                         By: /s/ Nikoll Nikci, Esq.
 8                                                           Michael F. Bohn, Esq.
                                                             Nikoll Nikci, Esq.
 9                                                           2260 Corporate Cir, Suite 480
                                                             Henderson, Nevada 89074
10                                                           Attorney for defendants
11
12                                           CERTIFICATE OF SERVICE
13           Pursuant to NRCP 5, NEFCR 9 and EDCR 8.05, I hereby certify that I am an employee of Law
14 Offices of Michael F. Bohn., Esq., and on the 1st day of March, 2021, an electronic copy of
15 SUGGESTION OF DEATH was served on opposing counsel via the Court’s electronic service system
16 to the following counsel of record:
17 Jared B. Jennings, Esq.
   Adam R. Fulton, Esq.
18 Logan G. Willson, Esq.
   JENNINGS & FULTON, LTD.
19 2580 Sorrel Street
   Las Vegas, NV 89146
20 A t t o r n e y s f o r P l a i n t i f f s R o b e r t o
   Mendez-Hernandez & Angelica Rivera Martinez
21
22
                                                /s/ /Nikoll Nikci, Esq.
23                                              An employee of Law Offices of
                                                Michael F. Bohn, Esq., Ltd.
24
25
26
27
28                                                             2
           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 26 of 33
                                                                               Electronically Filed
                                                                               7/21/2021 2:38 PM
                                                                               Steven D. Grierson
                                                                               CLERK OF THE COURT

 1 SUGG
   MICHAEL F. BOHN, ESQ.
 2 Nevada Bar No.: 1641
   mbohn@bohnlawfirm.com
 3 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 4 2260 Corporate Circle, Suite 480
   Henderson, Nevada 89074
 5 (702) 642-3113/ (702) 642-9766 FAX
 6 Attorney for plaintiff
 7
                                            DISTRICT COURT
 8
                                       CLARK COUNTY, NEVADA
 9
10   DEBBIE NOVOTNY                                         CASE NO.: A-21-829503-C
                                                            DEPT NO.: 18
11
                   Plaintiff,
12
     vs.
13
     SMITH’S FOOD AND DRUG CENTERS,
14   INC., and DOES I through X

15                  Defendants

16                   AMENDED AND CORRECTED SUGGESTION OF DEATH
17         Please take notice that Michael F Bohn, Esq. the attorney for plaintiff, Debbie Novotny, suggests
18 upon the record, pursuant to NRCP 25(a)(2) the death of Debbie Novotny, plaintiff herein, during the
19 pendency of this action.
20         DATED this 21st day of July 2021.
21                                                LAW OFFICES OF
                                                  MICHAEL F. BOHN, ESQ., LTD.
22
23
                                                  By: / s / Michael F. Bohn, Esq. /
24                                                    Michael F. Bohn, Esq.
                                                      2260 Corporate Circle, Suite 480
25                                                    Henderson, Nevada 89074
                                                      Attorney for plaintiff
26
27
28                                                      1




                                    Case Number: A-21-829503-C
          Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 27 of 33



 1                                 CERTIFICATE OF SERVICE
 2        Pursuant to NRCP 5, NEFCR 9 and EDCR 8.05, I hereby certify that I am an employee of Law
 3 Offices of Michael F. Bohn, Esq., and on the 21st day of July, 2021, an electronic copy of the
 4 SUGGESTION OF DEATH UPON THE RECORD was served via the Court’s electronic service
 5 system, addressed as follows:
 6 Jerry S. Busby
   COOPER LEVENSON, P.A.
 7 3016 West Charleston Boulevard - #195
   Las Vegas, NV 89102
 8
 9                                          /s/ /Maggie Lopez/
                                            An Employee of the LAW OFFICES OF
10                                          MICHAEL F. BOHN, ESQ., LTD.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               2
Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 28 of 33




     EXHIBIT 1




     EXHIBIT 1
                           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 29 of 33
                                        St Rose Dominican Hospital-Siena Campus
                                                    3001 St Rose Parkway
                                                    Henderson, NV. 89052
                                            Facility Phone #: 702-616-5000

Name:     NOVOTNY, DEBBIE L
MRN:      00905713                                                         Admit Date:    2/21/2019
Acct #:   65887457                                                         Disch Date:    2/24/2019
Pt loc:   SRS ORTH; 3333; P                                                Physician:     Rahman,Syed F,MD
                                                                           PCP:           Reddy,Gautham G MD

                                                            Progress Notes
 Hemarthrosis.

 On the limited CT images anterior and posterior cruciate ligaments are grossly intact. Quadriceps tendon on and patellar tendon are not
 grossly intact.

 IMPRESSION:
 Comminuted fractures in the proximal tibia and fibula as described. Hemarthrosis.



 Report generated on workstation: SRSDDIM035 02/21/19 07:42
 +++++++++++++++++++++++++++++++++++++++++++++++++++++++


Assessment/Plan
Closed left fibula fracture S82.409A
Closed left tibial fracture S82.209A
 Will require ORIF
 Questions answered regarding timing of surgery
 She should see me back in the office on Wednesday or Friday of the upcoming week
 Tentative plan for surgery on Tuesday, 5 March
 Nonweightbearing
 Elevation and ice for swelling
 Knee immobilizer and last lying supine
Fall 972DCDB6-6058-47E5-9321-44B9DBFE0EC6
Fall from slipping on ice W00.9XXA
Tibial plateau fracture, left S82.142A
 Will require ORIF
 Questions answered regarding timing of surgery
 She should see me back in the office on Wednesday or Friday of the upcoming week
 Tentative plan for surgery on Tuesday, 5 March
 Nonweightbearing
 Elevation and ice for swelling
 Knee immobilizer and last lying supine



Electronically Signed By:
Pinegar, Caleb O DO ATC
On 02/24/19 15:34
Co Signature By:
Modified Signature By:




Date/Time Printed:    3/28/2021 11:09 PDT                                                                          Page 62 of 484
Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 30 of 33




        EXHIBIT B
                                  ELECTRONICALLY SERVED
            Case 2:21-cv-01386 Document
                                 6/23/202114:45
                                             Filed
                                                PM 07/23/21 Page 31 of 33




 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   LAW OFFICES OF
 3 MICHAEL F. BOHN, ESQ., LTD.
   2260 Corporate Circle, Suite 480
 4 Henderson, Nevada 89074
   (702) 642-3113/ (702) 642-9766 FAX
 5 Attorney for plaintiff
 6
 7                                           DISTRICT COURT
 8                                     CLARK COUNTY, NEVADA
 9
10    DEBBIE NOVOTNY                                        CASE NO.: A-21-829503-C
                                                            DEPT NO.: 18
11
                   Plaintiff,
12
      vs.
13
      SMITH’S FOOD AND DRUG CENTERS,
14    INC., and DOES I through X

15                  Defendants

16             PLAINTIFF’S 16.1 INITIAL LIST OF WITNESSES AND DOCUMENTS
17          Plaintiff Debbie Novotny, by and through her attorneys, Law Office of Michael F. Bohn, Esq.,
18 submits the following list of witnesses and documents pursuant to NRCP 16.1:
19 WITNESSES
20 1.       Debbie Novotny, plaintiff
            c/o Michael F. Bohn, Esq.
21          LAW OFFICES OF
            MICHAEL F. BOHN, ESQ., LTD.
22          2260 Corporate Circle, Suite 480
            Henderson, Nevada 89074
23
            Plaintiff is expected to testify as to the facts surrounding the allegations contained in the
24
     Complaint and Answer on file herein.
25
     ///
26
27
28

                                                        1


                                    Case Number: A-21-829503-C
            Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 32 of 33



 1 DOCUMENTS
 2 1.       Henderson Fire Department Records and Invoice in the amount of $1,180.83,
 3          bates stamps Novotny000001 - 000006;
 4 2.       St. Rose Dominican Siena Hospital Records and Invoice in the amount of $142,721.00,
 5          bates stamps Novotny000007 - 000991;
 6 3.       Bone & Joint Institute, Records and Invoice in the amount of $4,576.00,
 7          bates stamps Novotny000992 - 001036.
 8
 9 DAMAGES
10          The total medical specials of Debbie Novotny are summarized as follows:
11          Henderson Fire Department. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $1,180.83
            St. Rose Dominican Siena Hospital . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              $142,721.00
12          Bone and Joint Institute . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $7,576.00
13
            TOTAL MEDICAL SPECIALS                                                                                     $151,477.83
14
            Plaintiff reserves the right to supplement this list of documents with documents which may
15
     become known through the discovery process and documents necessary for rebuttal and/or impeachment.
16
            The Plaintiff also reserves the right to supplement the list of witnesses with those who become
17
     known and available. All of the Defendant’s listed witnesses and documents are incorporated herein.
18
            DATED this 23rd day of June, 2021.
19
                                                             LAW OFFICES OF
20                                                           MICHAEL F. BOHN, ESQ., LTD.
21
22                                                           By: / s / Michael F. Bohn, Esq. /
                                                                 Michael F. Bohn, Esq.
23                                                               2260 Corporate Circle, Suite 480
                                                                 Henderson, NV 89074
24                                                               Attorney for plaintiff
25
26
27
28

                                                                    2
           Case 2:21-cv-01386 Document 1 Filed 07/23/21 Page 33 of 33



 1                                    CERTIFICATE OF SERVICE
 2         Pursuant to NRCP 5, NEFCR 9 and EDCR 8.05, I hereby certify that I am an employee of Law
 3 Offices of Michael F. Bohn., Esq., and on the 23rd day of June, 2021, an electronic copy of the
 4 PLAINTIFF’S 16.1 INITIAL LIST OF WITNESSES AND DOCUMENTS was served on opposing
 5 counsel via the Court’s electronic service system to the following counsel of record:
 6
   Jerry S. Busby, Esq.
 7 COOPER LEVENSON, P.A.
   3016 West Charleston Boulevard - #195
 8 Las Vegas, NV 89102
 9
10
                                          /s/ /Maggie Lopez/
11                                       an Employee of the LAW OFFICES OF
                                         MICHAEL F. BOHN, ESQ., LTD.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
